Citation Nr: 0531450	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  05-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder variously diagnosed as retinitis 
pigmentosa and rod-con dystrophy, resulting in blindness.

2.  Entitlement to service connection for  a bilateral eye 
disorder variously diagnosed as retinitis pigmentosa and rod-
con dystrophy, resulting in blindness.


REPRESENTATION

Appellant represented by:	Peter Link, Agent


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

A motion to advance this case on the Board's docket, which 
was granted by the Board for good cause on November 1, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue involving entitlement to service connection for an 
eye disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The RO denied the veteran's attempt to reopen his claim 
for entitlement to service connection for an eye disorder in 
March 2000.  The veteran was notified of this decision that 
same month but did not file an appeal. 

2.  The evidence received subsequent to the March 2000 RO 
rating decision includes VA medical evidence which shows 
current diagnoses of eye disabilities and indicates they may 
be related to the veteran's military service.  

3.  The evidence received since the March 2000 RO rating 
decision is new and material and is sufficient to establish a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The evidence received since the March 2000 rating decision 
action is new and material, and the claim of entitlement to 
service connection for a bilateral eye disorder, variously 
diagnosed as retinitis pigmentosa and rod-con dystrophy, 
resulting in blindness, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In light of the 
decision herein, the Board finds that all duties required by 
VCAA have been met.  As there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  However, "congenital and 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation" for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  

In a March 2000 rating decision, the RO denied the veteran's 
attempt to reopen his claim for entitlement to service 
connection for an eye disorder because new and material 
evidence had not been submitted.  The veteran was provided 
notice of the decision that same month, but he did not file a 
notice of disagreement and the rating decision became final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999); 
see also 38 C.F.R. § 3.156 (2005).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 200 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156(a), which defines 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The veteran filed his current claim to reopen his claim for 
service connection for an eye disorder in 2003, so the 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

The evidence of record at the time of the March 2000 rating 
action consisted of the veteran's service medical records and 
a number of post-service VA and private medical records.  

In this case, the evidence submitted since the March 2000 RO 
rating decision includes a VA medical examination report.  
This evidence indicates the veteran's current eye disorder 
diagnosis and indicates it may be related to service. This 
evidence is "new" because it was not of record at the time 
of the March 2000 rating action and is neither cumulative nor 
redundant of evidence considered in 2000.  Moreover, the 
aforementioned evidence is also "material" because it is 
probative of the issue at hand, which is whether the veteran 
has a current diagnosis of an eye disability and, if so, 
whether the veteran's current disability is related to his 
period of active military service.  Thus, the Board finds 
that the aforementioned medical record, which includes 
evidence showing a current disability and also includes a 
nexus opinion, relate to unestablished facts necessary to 
substantiate the veteran's claim for service connection, and 
presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for service connection for an eye disorder is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for a bilateral eye disorder, variously diagnosed 
as retinitis pigmentosa and rod-con dystrophy, resulting in 
blindness, has been received; to this extent only, the appeal 
is granted.


REMAND

The Board has reopened the veteran's claim for entitlement to 
service connection for an eye disorder.   However, additional 
development needs to be conducted before the issue of service 
connection for this disorder can be decided.  

The service medical records reveal that the veteran did not 
have 20/20 visual acuity upon entrance to, or separation 
from, service.  Rather, the service medical records reveal 
that the veteran's vision was correctable to slightly worse 
than 20/20 on entrance and that it got slightly worse during 
service.  VA and private medical treatment records dating 
from 1982 to the present reveal that the veteran has severe 
vision loss resulting in near total blindness.  There have 
been various diagnoses of the veteran's current eye disorder, 
including retinitis pigmentosa and rod-con dystrophy.  The 
Board believes that a VA examination with a full review of 
the medical evidence of record, with attention to the service 
medical records, is needed to resolve the medical questions 
raised by the veteran's claim for service connection.  The 
United States Court of Appeals for Veterans Claims has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Calvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this case is remanded for the following actions:

1.  The veteran should be accorded the 
appropriate VA examination for eye 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the eye disorders and 
visual impairment found to be present.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner is requested to 
provide a current diagnosis of 
the eye disability causing the 
veteran's current severe visual 
impairment, and indicate if the 
disorder is "congenital" in 
nature.  

The examiner is requested to 
review the veteran's service 
medical records and indicate if 
the ophthalmological results 
noted in the service medical 
records are indications that the 
current eye disability was 
manifest during service.  

If the veteran has a congenital 
eye disorder which was manifest 
during service, the examiner is 
requested, if possible, to 
indicate if the service medical 
records reveal that the disorder 
was aggravated during military 
service.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


